UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4474 Name of Registrant: California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.3%) California (101.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.140% 3/7/12 LOC 17,315 17,315 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.140% 3/7/12 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.120% 3/7/12 LOC 12,000 12,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.170% 3/7/12 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.140% 3/7/12 LOC 5,485 5,485 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.150% 3/7/12 LOC 47,115 47,115 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.280% 4/26/12 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.160% 3/7/12 17,410 17,410 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.260% 3/7/12 7,500 7,500 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.100% 3/7/12 LOC 9,880 9,880 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.110% 3/7/12 LOC 27,500 27,500 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.140% 3/7/12 LOC 1,000 1,000 Berkeley CA TRAN 2.000% 7/5/12 48,000 48,289 1 BlackRock MuniYield California Fund, Inc. VRDP VRDO 0.280% 3/7/12 LOC 15,000 15,000 1 BlackRock MuniYield California Quality Fund, Inc. VRDP VRDO 0.280% 3/7/12 LOC 30,000 30,000 Butte County CA TRAN 2.000% 6/29/12 5,000 5,028 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 15,000 15,273 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 1,000 1,018 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 1,000 1,019 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,500 5,602 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 30,000 30,551 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 6,745 6,872 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 5,000 5,094 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.160% 3/7/12 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.100% 3/7/12 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.130% 7/18/12 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.160% 3/7/12 LOC 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.080% 3/16/12 10,000 10,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.240% 7/17/12 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 7/17/12 1,200 1,200 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 8/9/12 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/7/12 37,235 37,235 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.150% 3/7/12 4,455 4,455 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.160% 3/7/12 7,645 7,645 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.310% 8/15/12 15,040 15,040 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.140% 3/1/12 5,000 5,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.160% 3/7/12 4,135 4,135 California GO 5.250% 4/1/12 (Prere.) 9,835 9,876 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.110% 3/7/12 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.110% 3/7/12 LOC 42,900 42,900 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.110% 3/7/12 LOC 14,500 14,500 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.110% 3/7/12 LOC 13,950 13,950 1,2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.200% 5/3/12 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.130% 3/7/12 54,175 54,175 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.090% 3/7/12 LOC 12,715 12,715 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.090% 3/7/12 5,000 5,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.110% 3/7/12 LOC 3,200 3,200 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.160% 3/7/12 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 3/7/12 LOC 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 3/7/12 LOC 5,030 5,030 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 LOC 24,500 24,500 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 LOC 38,230 38,230 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 LOC 6,895 6,895 California Housing Finance Agency Home Mortgage Revenue VRDO 0.130% 3/7/12 LOC 7,000 7,000 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.150% 3/7/12 LOC 8,600 8,600 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.130% 3/7/12 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.080% 3/1/12 LOC 8,925 8,925 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.080% 3/7/12 LOC 14,575 14,575 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.130% 3/1/12 (ETM) 39,465 39,465 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.110% 3/7/12 LOC 28,100 28,100 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.080% 3/1/12 LOC 1,000 1,000 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.380% 3/7/12 LOC 7,150 7,150 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.240% 3/7/12 LOC 5,720 5,720 California Municipal Finance Authority Revenue (Westmont College) VRDO 0.140% 3/7/12 LOC 13,500 13,500 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.080% 3/1/12 LOC 1,700 1,700 1 California Public Works Board Lease Revenue (University of California) TOB VRDO 0.220% 3/7/12 6,655 6,655 California RAN 2.000% 5/24/12 56,000 56,210 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 20,000 20,079 California State University CP 0.100% 4/3/12 LOC 3,000 3,000 1 California State University Revenue Systemwide TOB VRDO 0.280% 3/7/12 (4) 20,475 20,475 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.150% 3/7/12 79,575 79,575 California Statewide Communities Development Authority Multifamily Housing Revenue (Apple Creek Apartments) VRDO 0.120% 3/1/12 LOC 17,140 17,140 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.190% 3/7/12 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.130% 3/7/12 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.140% 3/7/12 LOC 8,585 8,585 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.140% 3/7/12 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.110% 3/7/12 LOC 12,250 12,250 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.130% 3/7/12 13,400 13,400 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.140% 3/7/12 LOC 25,000 25,000 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.140% 3/7/12 LOC 2,000 2,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/12 13,200 13,200 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/12 5,500 5,500 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.160% 3/7/12 2,175 2,175 1 Central Basin Municipal Water District California COP TOB VRDO 0.260% 3/7/12 (4) 7,500 7,500 Cerritos CA Community College District BAN 2.000% 4/30/12 7,000 7,016 1 Cerritos CA Community College District GO TOB VRDO 0.160% 3/7/12 7,845 7,845 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.160% 3/7/12 8,000 8,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.270% 3/7/12 8,725 8,725 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.150% 3/7/12 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOB VRDO 0.160% 3/7/12 5,110 5,110 1 Contra Costa CA Community College District GO TOB VRDO 0.290% 3/7/12 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.160% 3/7/12 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.150% 3/7/12 LOC 47,200 47,200 1 Desert CA Community College District GO TOB VRDO 0.260% 3/7/12 11,000 11,000 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.160% 2/1/13 24,125 24,125 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.230% 3/1/12 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.230% 3/7/12 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.160% 5/8/12 20,800 20,800 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.190% 3/1/12 32,480 32,480 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.160% 12/3/12 45,525 45,525 2,3 East Bay CA Municipal Utility District Water System Revenue PUT 0.150% 3/1/13 50,000 50,000 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.160% 3/7/12 1,590 1,590 Eastern California Municipal Water District Water & Sewer Revenue 2.000% 7/1/12 7,485 7,528 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.100% 3/7/12 5,600 5,600 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.160% 3/7/12 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.140% 3/7/12 LOC 4,250 4,250 Freemont CA Union High School District TRAN 3.000% 6/29/12 15,000 15,135 Fremont CA COP VRDO 0.120% 3/7/12 LOC 9,305 9,305 Fremont CA COP VRDO 0.140% 3/7/12 LOC 5,000 5,000 1 Fresno CA Unified School District Revenue TOB VRDO 0.160% 3/7/12 LOC 8,030 8,030 Fresno County CA TRAN 3.000% 6/29/12 8,000 8,072 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.150% 3/7/12 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.160% 3/7/12 5,000 5,000 Irvine CA Assessment District No. 05-21 Improvement Revenue VRDO 0.120% 3/1/12 LOC 17,110 17,110 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.130% 3/1/12 LOC 14,504 14,504 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.120% 3/1/12 LOC 9,300 9,300 Irvine CA Ranch Water District Revenue VRDO 0.080% 3/7/12 LOC 7,645 7,645 2 Irvine Ranch CA Water District PUT 0.150% 3/1/13 10,000 10,000 Livermore CA COP VRDO 0.140% 3/7/12 LOC 13,990 13,990 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.140% 3/7/12 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.320% 3/7/12 15,850 15,850 Long Beach CA Water Revenue CP 0.140% 6/5/12 11,000 11,000 1 Los Angeles CA Community College District GO TOB VRDO 0.130% 3/7/12 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.160% 3/7/12 5,200 5,200 1 Los Angeles CA Community College District GO TOB VRDO 0.220% 3/7/12 9,575 9,575 1 Los Angeles CA Community College District GO TOB VRDO 0.260% 3/7/12 16,130 16,130 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.150% 3/7/12 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.130% 3/7/12 LOC 25,000 25,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.160% 3/7/12 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.220% 3/7/12 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.220% 3/7/12 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.150% 3/7/12 LOC 10,255 10,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.160% 3/7/12 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 3/7/12 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 3/7/12 4,360 4,360 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 3/1/12 10,500 10,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.090% 3/7/12 30,500 30,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 3/7/12 12,750 12,750 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 3/7/12 7,675 7,675 Los Angeles CA Department of Water & Power Revenue VRDO 0.120% 3/7/12 12,000 12,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.120% 3/7/12 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.120% 3/7/12 55,000 55,000 1 Los Angeles CA GO TOB VRDO 0.130% 3/1/12 15,935 15,935 Los Angeles CA Harbor Department Revenue CP 0.180% 5/14/12 10,000 10,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.160% 3/7/12 2,680 2,680 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.160% 3/7/12 5,395 5,395 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.130% 3/7/12 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.150% 3/7/12 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.160% 3/7/12 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.180% 3/7/12 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.160% 3/5/12 LOC 30,500 30,500 Los Angeles CA TRAN 2.500% 3/30/12 12,500 12,522 Los Angeles CA TRAN 2.500% 4/30/12 5,500 5,520 1 Los Angeles CA Unified School District GO TOB VRDO 0.150% 3/7/12 9,040 9,040 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 3/7/12 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 3/7/12 9,995 9,995 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.160% 3/7/12 7,500 7,500 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.160% 3/7/12 25,000 25,000 Los Angeles CA Wastewater System Revenue VRDO 0.140% 3/7/12 LOC 2,870 2,870 1,2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.200% 4/2/12 LOC 20,000 20,000 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.150% 3/7/12 LOC 10,485 10,485 Los Angeles County CA TRAN 2.500% 3/30/12 35,000 35,060 1 Los Angeles County CA Unified School District GO TOB VRDO 0.160% 3/7/12 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.140% 3/1/12 LOC 19,245 19,245 2 Metropolitan Water District of Southern California Revenue PUT 0.180% 6/1/12 21,500 21,500 2 Metropolitan Water District of Southern California Revenue PUT 0.180% 6/1/12 15,000 15,000 2 Metropolitan Water District of Southern California Revenue PUT 0.160% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.160% 3/7/12 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.160% 3/7/12 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.140% 3/7/12 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.110% 3/7/12 LOC 23,900 23,900 Modesto CA Water Revenue VRDO 0.130% 3/7/12 (4)LOC 10,620 10,620 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.110% 3/7/12 LOC 12,500 12,500 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.280% 3/7/12 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.280% 3/7/12 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.280% 3/7/12 LOC 26,000 26,000 1 Nuveen Insured California Premium Income Municipal Fund 2 VRDP VRDO 0.280% 3/7/12 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.150% 3/7/12 LOC 13,710 13,710 Oakland CA TRAN 2.000% 3/30/12 9,000 9,012 Oakland-Alameda County CA Coliseum Authority Lease Revenue (Oakland Coliseum Project) VRDO 0.110% 3/7/12 LOC 64,100 64,100 Orange County CA Apartment Development Revenue VRDO 0.130% 3/7/12 LOC 9,550 9,550 Orange County CA Apartment Development Revenue VRDO 0.130% 3/7/12 LOC 41,300 41,300 1 Orange County CA Sanitation District COP TOB VRDO 0.180% 3/7/12 10,925 10,925 Orange County CA Sanitation District COP VRDO 2.000% 11/9/12 71,605 72,482 Orange County CA Teeter Plan CP 0.150% 4/10/12 LOC 20,000 20,000 Orange County CA TRAN 2.000% 3/15/12 12,000 12,008 Orange County CA TRAN 2.000% 5/15/12 19,560 19,630 1 Piedmont CA Unified School District GO TOB VRDO 0.160% 3/7/12 3,225 3,225 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.140% 3/1/12 LOC 38,255 38,255 1 Riverside CA Electric Revenue TOB VRDO 0.130% 3/1/12 7,050 7,050 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.140% 3/7/12 LOC 5,240 5,240 Riverside County CA Public Facility Project COP VRDO 0.120% 3/7/12 LOC 9,200 9,200 Riverside County CA TRAN 2.000% 3/30/12 40,000 40,055 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 3/7/12 9,670 9,670 Sacramento CA Suburban Water District COP VRDO 0.140% 3/7/12 LOC 20,025 20,025 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.130% 3/7/12 LOC 10,200 10,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.130% 3/7/12 LOC 12,300 12,300 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.150% 3/7/12 LOC 5,000 5,000 1 San Bernardino CA Community College District GO TOB VRDO 0.160% 3/7/12 7,500 7,500 1 San Bernardino CA Community College District GO TOB VRDO 0.210% 3/7/12 42,865 42,865 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,141 San Bernardino County CA Transportation Authority Sales Tax RAN 3.500% 5/1/12 1,815 1,825 San Diego CA Community College District GO 1.500% 8/1/12 6,050 6,081 1 San Diego CA Community College District GO TOB VRDO 0.130% 3/7/12 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.160% 3/7/12 4,100 4,100 1 San Diego CA Community College District GO TOB VRDO 0.160% 3/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.160% 3/7/12 5,000 5,000 San Diego CA County TRAN 2.000% 6/29/12 15,000 15,085 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.130% 3/7/12 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.130% 3/7/12 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.160% 3/7/12 10,310 10,310 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.160% 3/7/12 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.310% 8/15/12 26,190 26,190 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.160% 3/7/12 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.160% 3/7/12 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.160% 3/7/12 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.160% 3/7/12 10,100 10,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/12 9,800 9,800 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/12 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/12 6,100 6,100 San Diego County CA Water Authority Revenue CP 0.120% 3/5/12 5,000 5,000 San Diego County CA Water Authority Revenue CP 0.140% 3/5/12 25,000 25,000 San Diego County CA Water Authority Revenue CP 0.200% 3/9/12 12,500 12,500 San Diego County CA Water Authority Revenue CP 0.150% 3/14/12 14,000 14,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.160% 3/7/12 13,595 13,595 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.220% 3/7/12 6,700 6,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.110% 3/7/12 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.120% 3/7/12 LOC 47,745 47,745 San Francisco CA City & County GO 2.000% 6/15/12 7,250 7,286 San Francisco CA City & County International Airport Revenue VRDO 0.110% 3/7/12 LOC 5,000 5,000 San Francisco CA City & County International Airport Revenue VRDO 0.130% 3/7/12 LOC 16,000 16,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.120% 3/7/12 LOC 40,000 40,000 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,056 San Jose CA Financing Authority Lease Revenue CP 0.170% 3/8/12 LOC 27,068 27,068 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.160% 3/7/12 (13) 21,360 21,360 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.140% 3/7/12 LOC 16,400 16,400 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.180% 3/7/12 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.160% 3/7/12 7,310 7,310 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.130% 3/1/12 LOC 8,485 8,485 1 San Mateo County CA Community College District GO TOB VRDO 0.160% 3/7/12 4,315 4,315 Santa Barbara County CA TRAN 2.000% 6/29/12 11,000 11,062 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.120% 3/7/12 LOC 11,850 11,850 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.120% 3/7/12 LOC 12,600 12,600 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.100% 3/7/12 6,500 6,500 Santa Cruz County CA TRAN 2.000% 3/1/12 6,000 6,000 1 Sequoia CA Unified School District GO TOB VRDO 0.160% 3/7/12 5,860 5,860 Sequoia CA Union High School District TRAN 3.000% 7/5/12 13,000 13,123 1 Sonoma County CA Junior College District GO TOB VRDO 0.150% 3/7/12 30,675 30,675 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue PUT 1.000% 1/10/13 5,000 5,009 South Placer CA Wastewater Authority Revenue VRDO 0.110% 3/7/12 LOC 8,000 8,000 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.160% 3/7/12 13,320 13,320 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.160% 3/7/12 LOC 9,100 9,100 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.110% 3/7/12 LOC 9,100 9,100 University of California Regents CP 0.140% 3/5/12 25,000 25,000 University of California Regents CP 0.160% 5/1/12 24,000 24,000 University of California Regents CP 0.130% 6/6/12 10,000 10,000 University of California Regents Medical Center Revenue VRDO 0.120% 3/1/12 8,600 8,600 University of California Revenue 3.000% 5/15/12 2,000 2,011 University of California Revenue 5.000% 5/15/12 1,000 1,010 1 University of California Revenue TOB VRDO 0.130% 3/1/12 8,000 8,000 1 University of California Revenue TOB VRDO 0.160% 3/7/12 3,495 3,495 1 University of California Revenue TOB VRDO 0.160% 3/7/12 6,000 6,000 1 University of California Revenue TOB VRDO 0.160% 3/7/12 3,470 3,470 1 University of California Revenue TOB VRDO 0.160% 3/7/12 1,890 1,890 1 University of California Revenue TOB VRDO 0.160% 3/7/12 15,195 15,195 1 University of California Revenue TOB VRDO 0.220% 3/7/12 7,300 7,300 1 University of California Revenue TOB VRDO 0.220% 3/7/12 6,655 6,655 1 University of California Revenue TOB VRDO 0.220% 3/7/12 12,010 12,010 1 University of California Revenue TOB VRDO 0.260% 3/7/12 5,000 5,000 Ventura County CA Community College District GO 5.000% 8/1/12 (Prere.) 8,835 9,100 Ventura County CA TRAN 2.250% 6/29/12 35,315 35,544 Westlands CA Water District COP VRDO 0.110% 3/7/12 LOC 25,700 25,700 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 3/7/12 LOC 9,200 9,200 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.090% 3/7/12 LOC 4,900 4,900 Total Tax-Exempt Municipal Bonds (Cost $4,110,581) Total Investments (101.3%) (Cost $4,110,581) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $1,144,745,000, representing 28.2% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2012. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
